   4:20-cr-03110-JMG-CRZ Doc # 17 Filed: 02/09/21 Page 1 of 2 - Page ID # 34




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:20CR3110

      vs.
                                                           ORDER
JONATHAN H. GOUTY, and BRANDON
LEE BARKER,

                  Defendants.


      Defendant Gouty has moved to continue the trial, (Filing No. 16), because
he needs to consider and decide whether to enter a guilty plea or to prepare for
trial. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Gouty’s motion to continue, (Filing No. 16), is granted.

      2)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on April 26, 2021, or as soon thereafter as the case may
            be called, for a duration of five (5) trial days. Jury selection will be
            held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and April 26, 2021 shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
4:20-cr-03110-JMG-CRZ Doc # 17 Filed: 02/09/21 Page 2 of 2 - Page ID # 35




         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   February 9, 2021.
                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
